DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 10, and 11 are objected to because of the following informalities:  Claims 3, 10, and 11 are still dependent upon cancelled claim 2. It will be assumed to depend on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlrogge (US6485545) in view of Weimann (US3557869) further in view of Fisher (US7014218). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlrogge in view of Weimann further in view of Jones (US20050061321).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlrogge in view of Weimann, in view of Fisher, and further in view of Thrasher (US20100329902).

Rejection in view of Ohlrogge, Weimann, and Fisher 
Claim 1: Ohlrogge teaches a device for separating condensed water from an operating gas of a pneumatic system (Abstract teaches removing water vapor from pressurized gases or gas mixtures. While column 1 lines 20-24 teaches this can be a pneumatic transport equipment, pressurized gas is used in pneumatic systems.), comprising:  	a gas line section that is connected with the pneumatic system and that has a gas inlet and a first and a second gas outlet (Figures 1-3 shows there is a pressurized gas inlet 11 that goes into inlet 15. There are two gas outlets, the first outlet being vapor depleted gas stream 13 and the second outlet being vapor enriched gas stream 14); and  	a condensation container for extracting the condensed water from the operating gas and for collecting the condensed water, this condensation container being connected with the second gas outlet (Pumping device 16 and water separator 17 are connected to the second outlet 14).
Ohlrogge does not explicitly state wherein to discharge the condensed water, the condensation container has a water-permeable material. Ohlrogge teaches a water separator 17. This would function as a condensation container as the water is separated and can be seen leaving through the side of 17 and the bottom and the gas stream leaves through the top. 
Weimann teaches in the abstract a device to remove condensate from gas. Weimann teaches in column 1 lines 50-65 a way of removing the condensate (liquid) from the bottom of the container by using a membrane permeable to liquid.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use an optimal material such as a water permeable material as taught by Weimann in the water separator of Ohlrogge since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
The limitation of “wherein to discharge the condensed water” is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Ohlrogge and Kirftel do not explicitly teach a transitional area from the second gas outlet to the condensation container has a cross-sectional enlargement. Ohlrogge teaches in figures 1-3 a connection line 14.
Fisher teaches that fittings are known to be used in order to link fluid conductors with each other (column 1 lines 19-26 background of the invention). Fishes teaches a fitting nipple in figure 1 that has a cross section enlargement across the surface (see areas at 11 and 65).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a fitting as taught by Fisher in the device of Ohlrogge and Weimann as Fisher teaches these types of fittings are known in the art of connecting fluid conductors with each other.
Claim 3: Fisher teaches the transitional area from the second gas outlet to the condensation container has a cross-sectional narrowing before the cross- sectional enlargement (see figure 1 the area before 11 narrows before expanding).  
Claim 4: Ohlrogge teaches a gas line connecting piece is arranged between the second gas outlet and the condensation container (the pump 16 can be considered a gas line connecting piece), a minimum cross section of the gas line connecting piece being smaller than a maximum cross section of the condensation container (The conduit line connects to pump 16, meaning that the minimum cross section would be the conduit 14. The maximum cross section of the water separator 17 appears to be larger than conduit 14).  
Claim 5: Ohlrogge teaches the cross section of the gas line connecting piece between the second gas outlet and the condensation container is constant (The conduit 14 can also be considered the gas line connecting piece connecting the outlet to the water separator. Conduit 14 is constant as seen in figures 1-3).  
Claim 6: Ohlrogge and Weimann does not explicitly teach the gas line connecting piece has a nozzle with a cross section that narrows in the direction from the second gas outlet toward the condensation container. Ohlrogge teaches in figures 1-3 a connection line 14.
Fisher teaches that fittings are known to be used in order to link fluid conductors with each other (column 1 lines 19-26 background of the invention). Fishes teaches a fitting nipple in figure 1 that has a cross section that decreases from 12 to 13.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a fitting as taught by Fisher in the device of Ohlrogge and Weimann as Fisher teaches these types of fittings are known in the art of connecting fluid conductors with each other.
Claim 7: Ohlrogge teaches the gas line section has a first gas line section and a second gas line section, which are connected together through connecting arms of a T joint that run in a line, and the second gas outlet is formed by the part of the T joint that branches off largely perpendicular to the connecting arms (The T joint in this case is formed by lines 13, 15, and 14. 14 is where the second gas outlet is, and can be seen to be perpendicular to the connecting arms of 15 and 13.).  
Claim 8: Ohlrogge teaches the condensation container is a further gas line section with a gas inlet and a gas outlet (the gas line section would be the horizontal conduit entering and leaving water separator 17).  
Claim 10: Ohlrogge, Weimann, and Fisher do not explicitly state the condensation container has an area with a cross section that is 10 to 100,000 times greater than a cross section in the transitional area from the second gas outlet to the condensation container, and in that a distance between these areas is at least 50 mm. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal sized condensation container depending on the system as a larger container may be required for a larger scale inlet while a smaller container maybe be required for a smaller scale inlet. The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would also have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal placement of the parts so that the distance between these areas is at least 50mm since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 11: Ohlrogge, Weimann, and Fisher do not explicitly state wherein a minimum diameter in the transitional area from the second gas outlet to the condensation container is 0.5 to 5 mm, and a maximum diameter of the condensation container is 20 to 100 mm.  
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal sized transition area and condensation container depending on the system flow rate and materials used. The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 12: Ohlrogge, Weimann, and Fisher do not explicitly state the gas line section and/or the further gas line section has a diameter from 5 to 10 mm.  
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal sized gas line section/further gas line section depending on the system flow rate and materials used. The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 13: Ohlrogge teaches the gas line section and/or the further gas line section is a tube (All the conduits in Ohlrogge are meant for transporting fluid. The line section 14 is sent to a pump 16 which means the connection must be a type of tube or conduit.
If Ohlrogge, Weimann, and Fisher do not explicitly teach this, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have the connection be an optimal shape such as a tube or plastic pipe as they would all allow for the fluid to be transported between them. The court held that the configuration of the claimed apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 14: Ohlrogge teaches the device is configured to separate condensed water from an operating gas of a pneumatic pulsatile system. Ohlrogge teaches separating water from an operating gas of a pneumatic system (Abstract teaches removing water vapor from pressurized gases or gas mixtures. While column 1 lines 20-24 teaches this can be a pneumatic transport equipment, pressurized gas is used in pneumatic systems.). The claim only requires that the system is capable of separating condensed water from an operating gas a pneumatic system which is taught in column 1 lines 20-24 (the pneumatic pulsatile system is not specifically claimed and the pneumatic system of Ohlrogge is considered to read upon this limitation as well). Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Claim 18: Ohlrogge, Weimann, and Fisher do not explicitly state the further gas line section has a diameter from 5 to 10 mm.  
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal sized gas line section/further gas line section depending on the system flow rate and materials used. The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 19: Ohlrogge teaches the gas line section and/or the further gas line section is a tube (All the conduits in Ohlrogge are meant for transporting fluid. The line section 14 is sent to a pump 16 which means the connection must be a type of tube or conduit.

Rejection in view of Ohlrogge, Weimann, Fisher, and Jones
Claim 9: Ohlrogge, Weimann, and Fisher do not explicitly state the gas outlet of the further gas line section is connected with a pressure sensor.  
Jones teaches a device that delivers a flow of gas that can have debris or water condensate in the gas (abstract). Jones teaches in [0038] that the device uses a pressure sensor to monitor the flow, as any blockage would show up with a pressure sensor of the gas.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a pressure sensor as taught by Jones in the gas line of Ohlrogge, Weimann, and Fisher as Jones teaches the benefit of being able to detect flow blockage with a pressure sensor.


Rejection in view of Ohlrogge, Weimann, Fisher, and Thrasher 
Claim 15: Ohlrogge teaches an operating gas, and a gas line to carry the operating gas, wherein the gas line is connected with a device (Abstract teaches removing water vapor from pressurized gases or gas mixtures. While column 1 lines 20-24 teaches this can be a pneumatic transport equipment, pressurized gas is used in pneumatic systems. The gas line would be 11.) comprising:  	a qas line section that is connected with the pneumatic system and that has a qas inlet, a first qas outlet, and a second gas outlet, wherein the first gas outlet is connected to the gas line and the gas inlet is connected to the pneumatic drive (Figures 1-3 shows there is a pressurized gas inlet 11 that goes into inlet 15. There are two gas outlets, the first outlet being vapor depleted gas stream 13 and the second outlet being vapor enriched gas stream 14. Column 1 lines 20-24 teaches this can be a pneumatic transport equipment, pressurized gas is used in pneumatic systems.); and  Page 5 of 8Serial No. Not Yet AssignedApplication Filed: Herewith Attorney Docket No. 12544-95 (197P 1666)  	a condensation container for extracting the condensed water from the operating gas and for collecting the condensed water, this condensation container being connected with the second gas outlet (Pumping device 16 and water separator 17 are connected to the second outlet 14). 
Ohlrogge does not explicitly state wherein to discharge the condensed water, the condensation container has a water-permeable material. Ohlrogge teaches a water separator 17. This would function as a condensation container as the water is separated and can be seen leaving through the side of 17 and the bottom and the gas stream leaves through the top. 
Weimann teaches in the abstract a device to remove condensate from gas. Weimann teaches in column 1 lines 50-65 a way of removing the condensate (liquid) from the bottom of the container by using a membrane permeable to liquid.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use an optimal material such as a water permeable material as taught by Weimann in the water separator of Ohlrogge since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Ohlrogge and Kirftel do not explicitly teach a transitional area from the second gas outlet to the condensation container has a cross-sectional enlargement. Ohlrogge teaches in figures 1-3 a connection line 14.
Fisher teaches that fittings are known to be used in order to link fluid conductors with each other (column 1 lines 19-26 background of the invention). Fishes teaches a fitting nipple in figure 1 that has a cross section enlargement across the surface (see areas at 11 and 65).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a fitting as taught by Fisher in the device of Ohlrogge and Weimann as Fisher teaches these types of fittings are known in the art of connecting fluid conductors with each other.
The limitation of “wherein to discharge the condensed water” is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Ohlrogge, Weimann, and Fisher do not explicitly state a pneumatic drive, an operating gas, and a gas line to carry the operating gas, the gas line being connectable to the diaphragm pump, wherein the gas line is connected with a device. Ohlrogge teaches in column 1 lines 20-24 this can be a pressurized gas from a pneumatic system but does not specify a pneumatic drive or diaphragm pump. Ohlrogge also teaches in the abstract this is for removing water vapor from pressurized gas.
Thrasher teaches in [0051]-[0052] pneumatic drives and diaphragm pumps and the issue of having an interruption in gas flow if there is water or condensate build up. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a system such as Ohlrogge and Weimann in a device such as Thrasher that uses a pneumatic drive and diaphragm pump as Ohlrogge and Weimann teach the removal of condensate/water from a gas stream and Thrasher teaches the need to remove condensate and water from a system with a pneumatic drive and diaphragm pump.
Claim 16: Thrasher teaches the diaphragm pump is connected to the gas line ([0052] teaches the diaphragm pump as backup for the pneumatic motorized unit).  
Claim 17: Weimann teaches the water-permeable material includes a semipermeable plastic, a fluoropolymer, and/or a sintered metal (Column 1 lines 62-65 teaches sintered material such as porous plate or membrane permeable to liquid).

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
Applicant argue in the response pages 5-6 that the prior arts of record do not teach the new limitation. Applicant argues on page 6 needing a transitional area from the second gas outlet to the condensation container having a cross section enlargement to expand the operating gas in order to remove more water. 
Examiner argues that these limitations are not present in the claim. Currently the claim only requires a gas line having a gas inlet and first and second gas outlets, a container for extracting condensed water and it being connected with the second gas outlet. As shown in the rejections above referring to figure 1 of Ohlrogge, the gas line is 11, the first gas inlet is 15, and the first and second gas outlets are 13 and 14. The operating gas is being sent through line 11 and can be also considered to be sent through lines 13 and 14 as it is still part of the operating gas line 11. The container for extracting condensed water is being considered to be pump 16 and/or separator 17. This is connected to the second gas outlet (14) and the line must go through a cross section enlargement with having the line open up to a pump and separator. Fisher is also used in order to teach that fitting nipples (seen in figure 1) are known to be used in coupling, and can allow for a cross section enlargement. Applicant also argues for the limitations of condensation containers for performing certain actions which are considered to be intended usage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        11/21/2022